State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: November 20, 2014                     516620
_____________________________________

In the Matter of STEVEN
   ANTHONY TERI,
                    Appellant-
                    Respondent,
      v

SUMMER JOY ELLIOTT,
                      Respondent-
                      Appellant.

(Proceeding No. 1.)
_____________________________________

In the Matter of JENNY E.                     MEMORANDUM AND ORDER
   ELLIOTT,
                    Appellant,
      v

STEVEN ANTHONY TERI,
                    Appellant-
                    Respondent,
      and

SUMMER J. ELLIOTT,
                      Respondent-
                      Appellant.

(Proceeding No. 6.)

(And Five Other Related Proceedings.)
_____________________________________


Calendar Date:   October 14, 2014

Before:   Peters, P.J., Stein, Rose, Egan Jr. and Clark, JJ.

                               __________
                              -2-                516620

     Cliff Gordon, Monticello, for appellant-respondent.

     Ivy M. Schildkraut, Monticello, for respondent-appellant.

     Hannah Prall, Bloomingburg, attorney for the child.

                           __________


Peters, P.J.

      Cross appeals from an order of the Family Court of Sullivan
County (McGuire, J.), entered March 19, 2013, which, among other
things, partially granted petitioner's application, in proceeding
No. 1 pursuant to Family Ct Act article 6, for custody of the
parties' child.

      Steven Anthony Teri (hereinafter the father) and respondent
Summer Joy Elliott (hereinafter the mother) are the parents of
one son (born in 2011). After the father was determined to be
the biological father of the child, he commenced the first of
these proceedings seeking custody. In June 2012, Family Court
issued a temporary order providing for joint legal custody and
allocating equal parenting time to the parents. Thereafter, the
mother cross-petitioned for custody and petitioner Jenny E.
Elliott (hereinafter the maternal grandmother) sought visitation.
Additionally, during the pendency of these proceedings, the
mother and father each filed petitions alleging that the other
had violated the temporary custody order. Following a fact-
finding hearing, Family Court awarded the parents joint legal
custody of the child and divided their parenting time into equal
half-week shares. The court also provided the maternal
grandmother with monthly visitation, to occur during the mother's
parenting time. As for the violation petitions, Family Court
found that the mother had twice violated the June 2012 temporary
order and sentenced her to a conditional discharge, dependent on
her compliance with the custody order. The father, the mother and
                               -3-               516620

the maternal grandmother appeal.1

      In the context of an initial custody determination, Family
Court must consider the best interests of the child by examining
such factors as "the parents' past performance and relative
fitness, their willingness to foster a positive relationship
between the child and the other parent, as well as their ability
to maintain a stable home environment and provide for the child's
overall well-being" (Matter of Adams v Morris, 111 AD3d 1069,
1069-1070 [2013]; accord Matter of Keen v Stephens, 114 AD3d
1029, 1030 [2014]; see Matter of McLaughlin v Phillips, 110 AD3d
1184, 1185 [2013]). As Family Court is in the best position to
evaluate the testimony and assess the credibility of the
witnesses, great deference is accorded to that court's
determination so long as it is supported by a sound and
substantial basis in the record (see Matter of Alleyne v Cochran,
119 AD3d 1100, 1101 [2014]; Matter of Jarren S. v Shaming T., 117
AD3d 1109, 1110 [2014]; Matter of Shearer v Spisak, 90 AD3d 1346,
1347 [2011]).

      The evidence at the hearing established that both parents
are fit and able to provide a stable and nurturing home
environment for the child. It was undisputed that the mother
acted as the child's primary caretaker for the first 10 months of
his life. During this time, the mother appropriately attended to
the child's numerous health issues and, through her own
employment and with assistance from the maternal grandmother,
provided economic support for the child as well. The father, who
did not learn that he was the child's biological parent until
approximately five months after the child's birth, did not take
an active parenting role until the child was 10 months old. At
that time, however, the father engaged wholeheartedly in the
child's life, exercising all of his custodial time and earnestly
participating in programs aimed at improving his parenting
skills. Moreover, both parents have stable home environments and
receive emotional and financial support from their extended


     1
        Inasmuch as the maternal grandmother has not perfected
her appeal, we deem it abandoned (see Matter of Figueroa v Lopez,
48 AD3d 906, 907 n [2008]).
                              -4-                  516620

families.

       Both of these young parents have shortcomings, yet none is
so great as to warrant a disturbance of Family Court's
determination. There was evidence that the father failed to
comply with Family Court's directive to keep the child in smoke-
free surroundings, but both he and the paternal grandmother were
making sincere efforts to keep their residence smoke-free. The
mother engaged in behaviors that interfered with the father-child
relationship. Although she took exclusive responsibility for
scheduling the child's medical appointments, she repeatedly
failed to provide the father with timely notice of such
appointments and repeatedly refused to allow him to take the
child for his parenting time. Nonetheless, both parents
demonstrated their ability to parent the child appropriately and
exhibited their strong desire to care for him. Thus, we find
that Family Court's decision to give both parents equal access to
the child is supported by a sound and substantial basis in the
record (see Matter of McLaughlin v Phillips, 110 AD3d at
1186; Matter of Danielle TT. v Michael UU., 90 AD3d 1103, 1104
[2011]). Finally, according deference to Family Court's
credibility determinations, we find no error in its decision that
the mother willfully violated the June 2012 order by failing to
turn over the child to the father on two occasions (see Matter of
Yeager v Yeager, 110 AD3d 1207, 1210 [2013]; Matter of Guild v
Clifford, 109 AD3d 1053, 1054 [2013], lv dismissed 22 NY3d 1098
[2014]; Matter of Aurelia v Aurelia, 56 AD3d 963, 966 [2008]).

     Stein, Rose, Egan Jr. and Clark, JJ., concur.


     ORDERED that the order is affirmed, without costs.



                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court